UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-36690 Zayo Group Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 26-1398293 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1805 29th Street, Suite 2050, Boulder, CO 80301 (Address of Principal Executive Offices) (303) 381-4683 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a small reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of outstanding shares of common stock of Zayo Group Holdings, Inc. as of November 6, 2015, was 244,866,876 shares. ZAYO GROUP HOLDINGS, INC. AND SUBSIDIARIES INDEX Page Part I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets As of September30, 2015 and June30, 2015 1 Condensed Consolidated Statements of Operations for the Three Months Ended September30, 2015 and 2014 2 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended September30, 2015 and 2014 3 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended September30, 2015 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September30, 2015 and 2014 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures about Market Risk 36 Item4. Controls and Procedures 36 Part II. OTHER INFORMATION Item1. Legal Proceedings 37 Item1A. Risk Factors 37 Item5. Other Information 37 Item6. Exhibits 38 Signatures 39 ZAYO GROUP HOLDINGS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in millions, except share amounts) September 30, June 30, Assets Current assets Cash and cash equivalents $ $ Trade receivables, net of allowance of $4.2 and $3.4 as of September 30, 2015 and June 30, 2015, respectively Due from related parties Prepaid expenses Deferred income taxes, net Other assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued liabilities Accrued interest Capital lease obligations, current Deferred revenue, current Total current liabilities Long-term debt, non-current Capital lease obligation, non-current Deferred revenue, non-current Stock-based compensation liability Deferred income taxes, net Other long-term liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders' equity Preferred stock, $0.001 par value 50,000,000 shares authorized; no shares issued and outstanding as of September 30, 2015 and June 30, 2015, respectively — — Common stock, $0.001 par value850,000,000 shares authorized; 245,236,924 and 243,008,679 shares issued and outstanding as of September 30, 2015 and June 30, 2015, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 ZAYO GROUP HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in millions, except per share data) Three months ended September 30, Revenue $ $ Operating costs and expenses Operating costs (excluding depreciation and amortization and including stock-based compensation—Note 8) Selling, general and administrative expenses (including stock-based compensation—Note 8) Depreciation and amortization Total operating costs and expenses Operating income/(loss) ) Other expenses Interest expense ) ) Foreign currency loss on intercompany loans ) ) Other expense, net ) — Total other expenses, net ) ) Loss from operations before income taxes ) ) Provision for income taxes Net loss $ ) $ ) Weighted-average shares used to compute net loss per share: Basic and Diluted Net loss per share: Basic and Diluted $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 ZAYO GROUP HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) (in millions) Three months ended September 30, Net loss $ ) $ ) Foreign currency translation adjustments ) ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ZAYO GROUP HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) THREE MONTHS ENDED SEPTEMBER30, 2015 (in millions, except share data) Common Shares Common Stock Additional paid-in Capital Accumulated Other Comprehensive Loss Accumulated Deficit Total
